Case 1:20-cv-20443-JLK Document 1 Entered on FLSD Docket 01/31/2020 Page 1 of 10



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                        MIAMI DIVISION

                               CASE NO.

 JANE DOE (K.U.),

         Plaintiff,

 v.

 ROYAL CARIBBEAN CRUISES LTD.,

         Defendant.
                                                   /

                           COMPLAINT AND DEMAND FOR JURY TRIAL

 The Plaintiff hereby sues Defendant and allege as follows:

                  JURISDICTIONAL AND PRELIMINARY ALLEGATIONS

      1. The Plaintiff, JANE DOE (K.U.), is a citizen of Georgia.

      2. Defendant, ROYAL CARIBBEAN CRUISES LTD., is a foreign entity incorporated under

 the Republic of Liberia with its principal place of business in Florida.

      3. The matter in controversy exceeds, exclusive of interest and costs, the sum specified by 28

 U.S.C. § 1332. In the alternative, if diversity jurisdiction does not apply, then this matter falls

 under the admiralty and maritime jurisdiction of this Court.

      4. At all times material hereto, Defendant personally or through an agent:

         a. Operated, conducted, engaged in or carried on a business venture in this state and/or

             county or had an office or agency in this state and/or county;

         b. Was engaged in substantial activity within this state;

         c. Operated vessels in the waters of this state;




                                                       -1-
           L I P C O N ,    M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:20-cv-20443-JLK Document 1 Entered on FLSD Docket 01/31/2020 Page 2 of 10



        d. Committed one or more of the acts stated in Florida Statute §§ 48.081, 48.181 and/or

            48.193;

        e. The acts of Defendant set out in this Complaint occurred in whole or in part in this

            county and/or state.

        f. Defendant was engaged in the business of providing to the public and to Plaintiff in

            particular, for compensation, vacation cruises aboard their vessels.

    5. Defendant is subject to the jurisdiction of the Courts of this state.

    6. The causes of action asserted in this Complaint arise under the General Maritime Law of

 the United States.

                              FACTS COMMON TO ALL COUNTS

    7. At all times material hereto, Defendant owned, operated, managed, maintained and/or

 controlled the vessel, the Majesty of the Seas (the “vessel”).

    8. Between March 7, 2019 and March 11, 2019, Plaintiff was a paying passenger aboard the

 vessel, which was in navigable waters.

                                           Subject Incident

    9. On or about the evening of March 9, 2019, Plaintiff was visibly intoxicated, disoriented

 and crying while sitting in a passenger cabin hallway aboard the vessel.

    10. A crewmember approached the Plaintiff, but did not provide the Plaintiff any assistance in

 finding and/or getting to Plaintiff’s cabin.

    11. Shortly thereafter, a male passenger (the “Assailant”) approached the Plaintiff.

    12. The Plaintiff believed the Assailant was going to help her find and/or get to her cabin, so

 she agreed to follow him.

    13. Instead of assisting Plaintiff to her cabin, the Assailant took Plaintiff to his cabin, where he

 proceeded to sexually assault and/or rape the Plaintiff.

                                                   -2-
          L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:20-cv-20443-JLK Document 1 Entered on FLSD Docket 01/31/2020 Page 3 of 10



                                          Defendant’s Notice

    14. The Plaintiff was visibly intoxicated, disoriented, stumbling and/or barely able to stand up

 on her own before the Assailant approached her and when she was with the Assailant in public

 areas of the vessel. Nevertheless, the crewmember that initially approached the Plaintiff did not

 offer her any assistance, and thereafter, when Plaintiff was with the Assailant, not a single

 crewmember or security officer stopped the Plaintiff to offer assistance.

    15. Before the incident, Defendant knew or should have known a sexual assault and/or rape

 was reasonably foreseeable considering Plaintiff’s condition throughout public areas of the vessel,

 as alleged in the paragraphs above, and considering the prevalence of sexual assaults aboard

 Defendant’s vessels. Pursuant to the Secretary of Transportation’s statistical compilation of

 shipboard incidents, there were a total of 60 sexual assaults reported on Defendant’s vessels in the

 three years preceding the subject incident – 44 (nearly 74%) of which were sexual assaults

 committed against passengers, like Plaintiff here. These shipboard incidents are reported by

 Defendant itself, directly to the Secretary of Transportation and/or the Federal Bureau of

 Investigation.

    16. Notwithstanding the prevalence of sexual assaults aboard Defendant’s cruise ships,

 Defendant failed to take adequate steps, provide adequate security, or provide adequate

 supervision to prevent such rapes and/or sexual assaults, and/or Defendant failed to warn its

 passengers of the growing epidemic of rape and sexual assault at sea. Defendant’s motive for

 failing to warn its passengers was financial in nature; that is, Defendant willfully chose not to warn

 its passengers about rapes and/or sexual assaults aboard its cruise ships so as not to scare any

 prospective passengers away. Such willful and outrageous conduct on the part of Defendant

 exposes Defendant to punitive damages. See Lobegeiger v. Celebrity Cruises, Inc., 11-21620, 2011

 WL 3703329, 2011 U.S. Dist. LEXIS 93933 (S.D. Fla. Aug. 23, 2011); Doe v. Celebrity Cruises,

                                                   -3-
          L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:20-cv-20443-JLK Document 1 Entered on FLSD Docket 01/31/2020 Page 4 of 10



 Inc., 389 F. Supp. 3d 1109 (S.D. Fla. 2019); see also K.T. v. Royal Caribbean Cruises, Ltd., 931

 F.3d 1041 (11th Cir. 2019).

                          COUNT I – NEGLIGENT FAILURE TO WARN

        The Plaintiff realleges, incorporates by reference, and adopts the allegations set forth in

 paragraphs one (1) through sixteen (16) as though alleged originally herein.

    17. At all times material hereto, it was the duty of Defendant to provide Plaintiff with

 reasonable care under the circumstances.

    18. At all times material hereto, it was the duty of Defendant to warn passengers (like Plaintiff)

 of dangers that were known, or reasonably should have been known, to Defendant in places where

 passengers (like Plaintiff) are invited to or may reasonably be expected to visit.

    19. On or about the above date, Plaintiff was aboard the vessel, which is a place Defendant

 invited Plaintiff and reasonably expected Plaintiff to be in during the cruise.

    20. On or about the above date, Defendant and/or its agents, servants and/or employees

 breached its duty to warn the Plaintiff through the following acts and/or omissions:

        a. Failure to warn passengers of the prevalence and/or dangers of sexual assaults aboard

            Defendant’s vessels; and/or

        b. Failure to warn passengers of the prevalence and/or dangers of being targeted aboard

            Defendant’s vessels; and/or

        c. Failure to warn passengers of the lack of adequate security aboard the vessel.

    21. The above acts and/or omissions caused and/or contributed to the Plaintiff being sexually

 assaulted and/or raped because Plaintiff would not have gone on the cruise and/or would not have

 been left alone during the cruise had Defendant and/or its agents, servants, and/or employees

 adequately warned and/or communicated the foregoing to passengers, including Plaintiff.




                                                   -4-
          L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:20-cv-20443-JLK Document 1 Entered on FLSD Docket 01/31/2020 Page 5 of 10



    22. At all times material hereto, Defendant knew or should have known of the foregoing

 conditions causing the subject sexual assault and did not correct them, or the conditions existed

 for a sufficient length of time so that Defendant, in the exercise of reasonable care under the

 circumstances, should have learned of them and corrected them. This knowledge was or should

 have been acquired through (a) Plaintiff’s condition throughout public areas of the vessel; (b) prior

 incidents; and/or (c) the prevalence of sexual assaults aboard Defendant’s cruise ships (as alleged

 in the paragraphs entitled, “Defendant’s Notice,” above), which did or should have revealed that

 Plaintiff was targeted by the Assailant because she was visibly intoxicated, and/or that a sexual

 assault and/or rape was reasonably foreseeable. In addition, Defendant created the dangerous

 conditions by the lack of warnings and/or supervision and/or security and/or training.

    23. As a direct and proximate result of Defendant’s negligence, Plaintiff was injured about

 Plaintiff’s body and extremities, suffered physical pain, mental anguish, loss of enjoyment of life,

 disability, disfigurement, post-traumatic stress disorder and other mental and/or nervous disorders,

 aggravation of any previously existing conditions therefrom, incurred medical expenses in the care

 and treatment of Plaintiff’s injuries, suffered physical handicap, lost earnings and lost earning

 capacity, both past and future. The injuries are permanent or continuing in nature and Plaintiff

 will suffer the losses and impairments in the future. In addition, Plaintiff lost the benefit of

 Plaintiff’s vacation, cruise, and transportation costs.

    WHEREFORE, Plaintiff demands judgment for all damages recoverable under the law and

 demands trial by jury, including punitive damages.

                              COUNT II – NEGLIGENT SECURITY

        The Plaintiff realleges, incorporates by reference, and adopts the allegations set forth in

 paragraphs one (1) through sixteen (16) as though alleged originally herein.




                                                   -5-
          L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:20-cv-20443-JLK Document 1 Entered on FLSD Docket 01/31/2020 Page 6 of 10



    24. At all times material hereto, it was the duty of Defendant to provide Plaintiff with

 reasonable care under the circumstances.

    25. At all times material hereto, it was the duty of Defendant to provide reasonable security

 and/or implement reasonable security measures aboard the vessel.

    26. At all times material hereto, Defendant voluntarily undertook and/or assumed the duty of

 security by retaining crewmembers to serve as security officers about the vessel and/or advertising

 its onboard security.

    27. On or about the above date, Defendant and/or its agents, servants and/or employees

 breached its duty to Plaintiff through the following acts and/or omissions:

        a. Failure to provide adequate supervision and/or security in public areas aboard the

            vessel; and/or

        b. Failure to provide adequate supervision and/or security to protect passengers aboard

            the vessel; and/or

        c. Failure to provide adequate supervision and/or security presence aboard the vessel so

            as to deter sexual assaults aboard the vessel; and/or

        d. Failure to provide adequate supervision and/or security presence aboard the vessel so

            as to prevent passengers from being targeted and/or sexually assaulted aboard the

            vessel; and/or

        e. Failure to adequately supervise individuals working aboard the vessel to ensure they

            do not target and/or sexually assault passengers; and/or

        f. Failure to adequately monitor passengers aboard the vessel; and/or

        g. Failure to protect passengers from sexual assaults aboard the vessel; and/or

        h. Failure to maintain and/or monitor security cameras on the vessel in order to identify

            potentially dangerous situations, incidents, and/or passengers; and/or

                                                   -6-
          L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:20-cv-20443-JLK Document 1 Entered on FLSD Docket 01/31/2020 Page 7 of 10



        i. Failure to promulgate and/or enforce adequate policies and procedures to provide for

               the monitoring of public areas aboard the vessel; and/or

        j. Failure to promulgate and/or enforce adequate policies and procedures to provide

               adequate security to prevent passengers from being targeted and/or sexually assaulted

               aboard the vessel; and/or

        k. Failure to have adequate security aboard the vessel; and/or

        l. Failure to adequately train security; and/or

        m. Failure to adequately supervise security.

    28. The above acts and/or omissions caused and/or contributed to the subject incident because,

 had Defendant provided reasonable security and/or implemented reasonable security measures

 consistent with the foregoing, Plaintiff would not have been sexually assaulted and/or raped aboard

 the vessel.

    29. At all times material hereto, Defendant knew or should have known of the foregoing

 conditions causing the subject sexual assault and did not correct them, or the conditions existed

 for a sufficient length of time so that Defendant, in the exercise of reasonable care under the

 circumstances, should have learned of them and corrected them. This knowledge was or should

 have been acquired through (a) Plaintiff’s condition throughout public areas of the vessel; (b) prior

 incidents; and/or (c) the prevalence of sexual assaults aboard Defendant’s cruise ships (as alleged

 in the paragraphs entitled, “Defendant’s Notice,” above), which did or should have revealed that

 Plaintiff was targeted by the Assailant because she was visibly intoxicated, and/or that a sexual

 assault and/or rape was reasonably foreseeable. In addition, Defendant created the dangerous

 conditions by the lack of warnings and/or supervision and/or security and/or training.

    30. As a direct and proximate result of Defendant’s negligence, Plaintiff was injured about

 Plaintiff’s body and extremities, suffered physical pain, mental anguish, loss of enjoyment of life,

                                                    -7-
          L I P C O N ,    M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:20-cv-20443-JLK Document 1 Entered on FLSD Docket 01/31/2020 Page 8 of 10



 disability, disfigurement, post-traumatic stress disorder and other mental and/or nervous disorders,

 aggravation of any previously existing conditions therefrom, incurred medical expenses in the care

 and treatment of Plaintiff’s injuries, suffered physical handicap, lost earnings and lost earning

 capacity, both past and future. The injuries are permanent or continuing in nature and Plaintiff

 will suffer the losses and impairments in the future. In addition, Plaintiff lost the benefit of

 Plaintiff’s vacation, cruise, and transportation costs.

    WHEREFORE, Plaintiff demands judgment for all damages recoverable under the law and

 demands trial by jury, including punitive damages.

                             COUNT III – GENERAL NEGLIGENCE

        The Plaintiff realleges, incorporates by reference, and adopts the allegations set forth in

 paragraphs one (1) through sixteen (16) as though alleged originally herein.

    31. At all times material hereto, it was the duty of Defendant to provide Plaintiff with

 reasonable care under the circumstances while she was a passenger aboard the vessel.

    32. On or about the above date, Defendant, its agents and/or employees, breached its duty to

 exercise reasonable care, based on the following acts and/or omissions:

        a. Failure to provide reasonably safe conditions for the Plaintiff during the voyage aboard

            the vessel (reasonably safe conditions include, but are not limited to, preventing an

            atmosphere wherein persons could target and/or sexually assault other passengers;

            having adequate security personnel aboard its vessel); and/or

        b. Failure to promulgate and/or enforce adequate policies and/or procedures designed to

            prevent individuals aboard the vessel from committing sexual assaults against

            passengers aboard the vessel; and/or




                                                   -8-
          L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:20-cv-20443-JLK Document 1 Entered on FLSD Docket 01/31/2020 Page 9 of 10



        c. Failure to promulgate and/or enforce adequate policies and/or procedures designed to

            prevent individuals aboard the vessel from targeting passengers who are visibly

            intoxicated; and/or

        d. Failure to comply with the requirements of the Cruise Vessel Safety & Security Act;

            and/or

        e. Failure to implement and/or enforce an adequate safety management system.

    33. The above acts and/or omissions caused and/or contributed to the subject incident because,

 Plaintiff would not have been sexually assaulted and/or raped aboard the vessel but for those acts

 and/or omissions.

    34. At all times material hereto, Defendant knew or should have known of the foregoing

 conditions causing the subject sexual assault and did not correct them, or the conditions existed

 for a sufficient length of time so that Defendant, in the exercise of reasonable care under the

 circumstances, should have learned of them and corrected them. This knowledge was or should

 have been acquired through (a) Plaintiff’s condition throughout public areas of the vessel; (b) prior

 incidents; and/or (c) the prevalence of sexual assaults aboard Defendant’s cruise ships (as alleged

 in the paragraphs entitled, “Defendant’s Notice,” above), which did or should have revealed that

 Plaintiff was targeted by the Assailant because she was visibly intoxicated, and/or that a sexual

 assault and/or rape was reasonably foreseeable. In addition, Defendant created the dangerous

 conditions by the lack of warnings and/or supervision and/or security and/or training.

    35. As a direct and proximate result of Defendant’s negligence, Plaintiff was injured about

 Plaintiff’s body and extremities, suffered physical pain, mental anguish, loss of enjoyment of life,

 disability, disfigurement, post-traumatic stress disorder and other mental and/or nervous disorders,

 aggravation of any previously existing conditions therefrom, incurred medical expenses in the care

 and treatment of Plaintiff’s injuries, suffered physical handicap, lost earnings and lost earning

                                                   -9-
          L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:20-cv-20443-JLK Document 1 Entered on FLSD Docket 01/31/2020 Page 10 of 10



  capacity, both past and future. The injuries are permanent or continuing in nature and Plaintiff

  will suffer the losses and impairments in the future. In addition, Plaintiff lost the benefit of

  Plaintiff’s vacation, cruise, and transportation costs.

     WHEREFORE, Plaintiff demands judgment for all damages recoverable under the law and

  demands trial by jury, including punitive damages.

                                                            Respectfully submitted,

                                                            LIPCON, MARGULIES,
                                                            ALSINA & WINKLEMAN, P.A.
                                                            Attorneys for Plaintiff
                                                            One Biscayne Tower, Suite 1776
                                                            2 S. Biscayne Boulevard
                                                            Miami, Florida 33131
                                                            Telephone: (305) 373-3016
                                                            Facsimile: (305) 373-6204

                                                     By: /s/ Jacqueline Garcell
                                                         JASON R. MARGULIES
                                                         Florida Bar No. 57916
                                                         jmargulies@lipcon.com
                                                         JACQUELINE GARCELL
                                                         Florida Bar No. 104358
                                                         jgarcell@lipcon.com

                                    CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on January 31, 2020, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

  is being served this day on all counsel of record or pro se parties identified on the attached Service

  List in the manner specified, either via transmission of Notices of Electronic Filing generated by

  CM/ECF or in some other authorized manner for those counsel or parties who are not authorized

  to electronically receive Notices of Electronic Filing.

                                                     By: /s/ Jacqueline Garcell
                                                         JACQUELINE GARCELL




                                                   - 10 -
           L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
